United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF THE ARMY, MEDICAL
COMMAND, Fort Benning, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0882
Issued: June 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 16, 2020 appellant, through counsel, filed a timely appeal from a February 26,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted May 15, 2014 employment incident.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On January 27, 2017 appellant, then a 55-year-old maintenance mechanic, filed a traumatic
injury claim (Form CA-1) alleging that on May 14, 2015 he injured his left elbow when he
overextended it while in the performance of duty. He did not stop work.
Appellant submitted medical reports and treatment notes dated May 15, 2015 through
April 6, 2016, wherein Dr. Phillip Hajeck and Dr. Benjamin Thomas, Board-certified orthopedic
surgeons, noted that appellant sought treatment for complaints of left elbow pain beginning in
August 2014. They diagnosed left upper extremity pain, left elbow pain, left medial epicondylitis,
left median nerve neuritis, left carpal tunnel syndrome, left cubital tunnel syndrome, and
hyperextension. OWCP also received a January 19, 2016 operative report, which indicated that
he underwent carpal and cubital tunnel release surgery.
By decision dated March 24, 2017, OWCP accepted that the May 14, 2015 employment
incident occurred, as alleged, but denied appellant’s traumatic injury claim because the evidence
of record did not include medical evidence containing a diagnosis in connection with the accepted
employment incident. It concluded, therefore, that the requirements had not been met to establish
an injury as defined by FECA.
On April 4, 2017 appellant requested a hearing before a representative of OWCP’s Branch
of Hearings and Review, which was held on October 12, 2017. He clarified that the date of injury
was May 15, 2014 and that he first sought medical treatment in August 2014.
By decision dated December 13, 2017, OWCP’s hearing representative modified the
March 24, 2017 decision to find that the medical evidence of record was sufficient to establish
medical diagnoses of left medial epicondylitis, left carpal tunnel syndrome, and left cubital tunnel
syndrome. The claim remained denied, however, as the medical evidence of record was
insufficient to establish causal relationship between the diagnosed conditions and the accepted
May 15, 2014 employment incident.
On July 3, 2018 appellant, through counsel, requested reconsideration and submitted an
April 3, 2018 report by Dr. Waldo E. Floyd, III, a Board-certified orthopedic surgeon. He
described the May 15, 2014 employment incident and opined that this history was consistent with
the diagnostic findings of a ruptured triceps tendon.
By decision dated October 3, 2018, OWCP denied modification of its prior decision.
Appellant filed an appeal before the Board. By decision dated June 18, 2019, the Board
affirmed the October 3, 2018 decision.4
3

Docket No. 19-0310 (issued June 18, 2019).

4

Supra note 3.

2

On January 6, 2020 appellant, through counsel, requested reconsideration.
In a December 30, 2019 report, Dr. Sami E. Moufawad, a Board-certified physical
medicine and rehabilitation and pain medicine specialist, noted the May 15, 2014 date of injury
and recounted that appellant was operating a hammer drill at work when the bit got caught and
caused him to overextend his left shoulder and elbow. He discussed the medical treatment that
appellant received, including three surgeries on his left elbow and wrist.5 Dr. Moufawad recounted
that appellant currently complained of burning and tingling in his left forearm from the elbow
down to the left ring and little fingers, weakness, numbness, and tingling of the left elbow, and
weak grip. Upon examination of appellant’s left upper extremity, he observed decreased sensation
to light touch on the ulnar aspect of the distal left forearm and ring and little fingers and decreased
sensory to sharp and dull discrimination in the left ulnar nerve distribution. Dr. Moufawad also
provided range of motion (ROM) findings for appellant’s left shoulder and elbow. He noted that
appellant was diagnosed with ulnar neuritis of the cubital tunnel and left triceps partial tear.
Dr. Moufawad explained that when the power drill got caught, the motor continued to
work, forcing appellant’s elbow and shoulder into hyperextension and abduction. He opined that,
“[t]hese conditions are all the results of the mechanism of injury, whereas his elbow was forced in
hyperflexion and abduction while holding the left handle of the hammer drill.” Dr. Moufawad
explained that with a wrist hyperextension injury, the median nerve must have been squeezed by
these tendons against the transverse carpal ligament, which resulted in the development of carpal
tunnel syndrome and median neuritis at the wrist. He also discussed the mechanism of injury of
how the hyperextension and abduction of appellant’s left upper extremity caused a stretching and
tear of appellant’s left triceps muscle. Dr. Moufawad requested that appellant’s claim be expanded
to include left carpal tunnel syndrome, left ulnar neuritis at the cubital tunnel, left medial
epicondylitis, and left triceps partial tear.
By decision dated February 26, 2020, OWCP denied modification.6
LEGAL PRECEDENT
An employee seeking benefits under FECA7 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,8 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

5

Dr. Moufawad also noted that appellant had retired due to disability, effective March 31, 2019.

6

OWCP noted that it was denying modification of the June 18, 2019 decision. However, OWCP has no jurisdiction
to review a Board decision. The decisions and orders of the Board are final as to the subject matter appealed and such
decisions and orders are not subject to review, except by the Board. See 20 C.F.R. § 501.6(d). The proper subject of
review was OWCP’s October 3, 2018 merit decision.
7

Supra note 2.

8
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

3

employment injury.9 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.10
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP must first determine whether fact of injury has been established.11
There are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.12 Second, the employee must submit evidence, in the form
of probative medical evidence, to establish that the employment incident caused a personal
injury.13
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence.14 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factor(s) identified by the employee.15 The weight of the medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
analysis manifested, and the medical rationale expressed in support of the physician’s opinion.16
ANALYSIS
The Board finds that this case is not in posture for decision.
Preliminary, the Board notes that it is unnecessary for the Board to consider the evidence
that was previously considered in its June 18, 2019 decision, which found that appellant had not

9

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
10

R.R., Docket No. 19-0048 (issued April 25, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
11

D.B., Docket No. 18-1348 (issued January 4, 2019); S.P., 59 ECAB 184 (2007).

12

D.S., Docket No. 17-1422 (issued November 9, 2017); Bonnie A. Contreras, 57 ECAB 364 (2006).

13

B.M., Docket No. 17-0796 (issued July 5, 2018); David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB
354 (1989).
14

See S.A., Docket No. 18-0399 (issued October 16, 2018); see also Robert G. Morris, 48 ECAB 238 (1996).

15

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41
ECAB 345 (1989).
16

James Mack, 43 ECAB 321 (1991).

4

met his burden of proof to establish his traumatic injury claim.17 Findings made in prior Board
decisions are res judicata, absent any further review by OWCP under section 8128 of FECA.18
Following OWCP’s October 3, 2018 decision, appellant submitted a December 30, 2019
report by Dr. Moufawad. He described the May 15, 2014 employment incident and discussed the
medical treatment that appellant had received. Dr. Moufawad provided examination findings and
noted that appellant was diagnosed with ulnar neuritis of the cubital tunnel and left triceps partial
tear. He explained that when the power drill got caught, the motor continued to work and forced
appellant’s elbow and shoulder into hyperextension and abduction. Dr. Moufawad opined that,
“[t]hese conditions are all the results of the mechanism of injury, whereas his elbow was forced in
hyperflexion and abduction while holding the left handle of the hammer drill.” He further
discussed the mechanism of injury of how hyperextension and abduction of appellant’s left upper
extremity contributed to appellant’s carpal tunnel syndrome, medial epicondylitis, and tear of his
left triceps muscle.
The Board finds that, while Dr. Moufawad’s report was not completely rationalized, it is
sufficient to require further development of the medical evidence.19 Dr. Moufawad accurately
described the May 15, 2014 employment incident and provided an explanation as to how the
hyperextension and abduction of appellant’s left upper extremity resulted in his diagnosed left
upper extremity conditions. Further, he is a Board-certified physician who is qualified in his field
of medicine to render an opinion on causal relationship. The Board has held that it is unnecessary
that the evidence of record in a case be so conclusive as to suggest causal connection beyond all
possible doubt. Rather, the evidence required is only that necessary to convince the adjudicator
that the conclusion drawn is rational, sound, and logical.20 Although Dr. Moufawad’s opinion is
insufficiently rationalized to establish causal relationship, it does raise an uncontroverted inference
regarding causal relationship between the diagnosed condition and the accepted employment
incident sufficient to require that OWCP further develop the medical evidence in the claim.21
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.22 OWCP has an obligation to see that justice is
done.23

17

Docket No. 19-310, supra note 3.

18

G.B., Docket No. 19-1448 (issued August 21, 2020); E.B., Docket No. 17-1497 (issued March 19, 2019);
Robert G. Burns, 57 ECAB 657 (2006).
19

See E.G., Docket No. 20-1184 (issued March 1, 2021).

20

W.M., Docket No. 17-1244 (issued November 7, 2017); E.M., Docket No. 11-1106 (issued December 28, 2011).

21

J.H., Docket No. 18-1637 (issued January 29, 2020); D.S., Docket No. 17-1359 (issued May 3, 2019); William J.
Cantrell, 34 ECAB 1223 (1983).
22

E.G., Docket No. 19-1296 (issued December 19, 2019); A.P., Docket No. 17-813 (issued January 3, 2018);
Jimmy A. Hammons, 51 ECAB 219 (1999).
23
See B.C., Docket No. 15-1853 (issued January 19, 2016); E.J., Docket No. 09-1481 (issued February 19, 2010);
John J. Carlone, 41 ECAB 354 (1989).

5

On remand, OWCP shall refer appellant, the case record, and a statement of accepted facts
to a specialist in the appropriate field of medicine for an evaluation and a well-rationalized opinion
as to whether his diagnosed left upper extremity conditions are causally related to the accepted
May 15, 2014 employment incident. If the physician opines that the diagnosed conditions are not
causally related to the employment incident, he or she must provide a rationalized explanation as
to why their opinion differs from that articulated by Dr. Moufawad. After this and other such
further development of the case record as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 26, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: June 23, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

